                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-60009-BLOOM/Valle

GABRIEL MYRTHIL,

       Plaintiff,

v.

CHRISTINE SCHADE,
ALLEGRA ADAMSON, and
BROWARD COUNTY SHERIFF’S OFFICE,

      Defendants.
_________________________________________/

       ORDER DENYING MOTION FOR LEAVE TO FILE FOURTH AMENDED
                   COMPLAINT AND TO REOPEN CASE

       THIS CAUSE is before the Court upon Plaintiff’s Motion for Leave to File Fourth

Amended Complaint and to Reopen Case, ECF No. [86] (the “Motion”). Defendants Christine

Schade (“Schade”) and Allegra Adamson (“Adamson) (together, “Defendants”) filed a timely

response, ECF No. [87] (“Response”).       The Court has carefully reviewed the Motion, the

Response, the record in this case and the applicable law, and is otherwise fully advised. For the

reasons set forth below, the Court denies the Motions.

       Plaintiff commenced this case asserting claims pursuant to 42 U.S.C. § 1983 arising from

Plaintiff’s arrest following an alleged seatbelt violation. On August 20, 2018, the Court entered

an order dismissing Plaintiff’s claims for false arrest and false imprisonment with prejudice,

finding that his claims were barred by the statute of limitations. See ECF No. [82]. In addition,

the Court dismissed without prejudice Plaintiff’s claims for malicious prosecution, finding that

Defendants are entitled to qualified immunity. See id. Nevertheless, the Court did not grant

Plaintiff leave to amend. Plaintiff now seeks the Court’s leave to file a Fourth Amended Complaint
                                                             Case No. 18-cv-60009-BLOOM/Valle


asserting claims for malicious prosecution (Counts I and II), illegal search and seizure (Count III),

and violation of privacy rights under 42 U.S.C. § 1983 (Count IV) based upon the same facts

underlying his previously dismissed complaint. See ECF Nos [36], [86] at 4-13.

       In Response, Defendants argue that the Court should deny leave to amend because the

Court previously found that Defendants are entitled to qualified immunity with respect to

Plaintiff’s malicious prosecution claims, and that the new claims asserted in Counts III and IV fail

to state claims and, in any event, are barred by the statute of limitations. As such, the amendment

and the resulting claims set forth in the Fourth Amended Complaint are futile.

       Generally, Rule 15 of the Federal Rules of Civil Procedure governs amendment to

pleadings. Apart from initial amendments permissible as a matter of course, “a party may amend

its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). “The court should freely give leave when justice so requires.” Id. However, “[a] district

court need not . . . allow an amendment (1) where there has been undue delay, bad faith, dilatory

motive, or repeated failure to cure deficiencies by amendments previously allowed; (2) where

allowing amendment would cause undue prejudice to the opposing party; or (3) where amendment

would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). The law in this Circuit

is clear that “a district court may properly deny leave to amend the complaint under Rule 15(a)

when such amendment would be futile.” Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1263 (11th

Cir. 2004); see also Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1292 n.6 (11th

Cir. 2007) (same); Thompson v. City of Miami Beach, Fla., 990 F. Supp. 2d 1335, 1343 (S.D. Fla.

2014) (“[A] district court may properly deny leave to amend the complaint under Rule 15(a) when

such amendment would be futile.”) (citation omitted).




                                                 2
                                                              Case No. 18-cv-60009-BLOOM/Valle


          “[D]enial of leave to amend is justified by futility when the ‘complaint as amended is still

subject to dismissal.’” Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999); see

Dysart v. BankTrust, 516 F. App’x 861, 865 (11th Cir. 2013) (same); St. Charles Foods, Inc. v.

America’s Favorite Chicken Co., 198 F.3d 815, 822-23 (11th Cir. 1999) (“When a district court

denies the plaintiff leave to amend a complaint due to futility, the court is making the legal

conclusion that the complaint, as amended, would necessarily fail.”); Christman v. Walsh, 416 F.

App’x 841, 844 (11th Cir. 2011) (“A district court may deny leave to amend a complaint if it

concludes that the proposed amendment would be futile, meaning that the amended complaint

would not survive a motion to dismiss.”); Aguilar v. United Floor Crew, Inc., No. 14-cv-61605,

2014 WL 6751663, at *2 (S.D. Fla. Dec. 1, 2014) (same). In any event, “the grant or denial of an

opportunity to amend is within the discretion of the District Court . . . .” Foman v. Davis, 371 U.S.

178, 182 (1962).

          Upon review, the Court determines that Plaintiff’s proposed amendment is futile. First, the

Court determined that Defendants are entitled to qualified immunity with respect to Plaintiff’s

malicious prosecution claims based upon a finding that Defendants possessed arguable probable

cause at a minimum. See ECF No. [82]. The allegations in Plaintiff’s proposed Fourth Amended

Complaint do not alter the Court’s analysis or its ultimate conclusion. Second, like Plaintiff’s false

arrest and false imprisonment claims, the newly asserted claims for illegal search and seizure and

violation of privacy rights stem from the same events that occurred on August 3, 2013, and are

therefore barred by the statute of limitations.

          Accordingly, the Plaintiff’s Motion, ECF No. [86] is DENIED. This case shall remain

closed.




                                                   3
                                                    Case No. 18-cv-60009-BLOOM/Valle


       DONE AND ORDERED in Chambers at Miami, Florida, this 15th day of February, 2019.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Gabriel Myrthil, pro se
2340 NW 87th Terrace
Miami, FL 33147




                                           4
